Exhibit 10(j)-2

 

2005 ESPP SERP

 (As amended and restated effective April 1, 2006)

(A/K/A TCF EMPLOYEES STOCK PURCHASE PROGRAM—

SUPPLEMENTAL PLAN)

 

I.              Purpose of Plan; Effective Date of Plan

 

The purpose of the 2005 ESPP SERP (the “Plan”) is to provide Eligible Employees
with supplemental retirement benefits as set forth herein to remedy certain
limitations or reductions in benefits under the Internal Revenue Code (“IRC”),
as set forth herein, to such Employees under the TCF Employees Stock Purchase
Plan (“ESPP Plan”).  The Plan was originally effective for benefits based on
Covered Compensation earned in calendar year 2005 and thereafter.  The Company
hereby adopts this restatement effective April 1, 2006.  A previous plan, the
Supplemental Employee Retirement Plan – ESPP Plan (the “Previous Plan”) was in
effect for benefits based on Covered Compensation earned in calendar year 2004
and before and is a separate stand alone plan.  This Plan does not make any
material modifications to the Previous Plan.  This Plan is intended to be exempt
from the participation, vesting and funding provisions of the Employee Income
Retirement Act of 1974, as amended (“ERISA”), and is intended to be maintained
“primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of §§ 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

The Plan is intended to satisfy the requirements for nonqualified deferred
compensation plans set forth in § 409A of the Code, and it shall be interpreted,
administered and construed consistent with said intent.  If any provision of the
Plan is, or becomes, or is deemed to be inconsistent with such requirements,
such provision shall be construed or deemed amended to conform to such
requirements; provided, that if such a provision cannot be so construed or
deemed amended without, in the determination of the Company, materially altering
the purpose or intent of the Plan, such provision shall be stricken and the
remainder of the Plan shall remain in full force and effect.”

 

This Plan is also intended to be a plan, program, or arrangement under 4 U.S.C.
section 114 (the “State Taxation of Pension Income Act of 1995”) maintained
solely for the purpose of providing retirement benefits for employees in excess
of the limitations imposed by one or more of IRC sections referenced in such Act
on contributions or benefits in the Internal Revenue Code on qualified plans
such as the ESPP Plan, and to be an “excess plan” as defined in Rule 16b-3 of
the Securities and Exchange Commission.

 

II.            Definitions.  Whenever used in this Plan, the following terms
shall have the respective meanings set forth below, unless a different meaning
is required by the context in which the word is used. When the defined meaning
is intended, the term is capitalized.

 

1

--------------------------------------------------------------------------------


 

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the ESPP Plan.

 

(a)   Annual Bonus.    “Annual Bonus” is the annual cash bonus, if any, payable
to an Eligible Employee under the Company’s annual bonus program(s) that meets
the requirements for performance-based compensation under IRC § 409A and the
regulations thereunder.

 

(b)   Change in Control.  “Change in Control” shall mean a change in ownership
of TCF Financial Corporation (as defined in Proposed Treasury Regulation
§ 1.409A-3(g)(5)(v)), a change in effective control of TCF Financial Corporation
(as defined in Proposed Treasury Regulation § 1.409A-3(g)(5)(vi)), or a change
in the ownership of a substantial portion of the assets of TCF Financial
Corporation (as defined in Proposed Treasury Regulation § 1.409A-3(g)(5)(vii)).

 

(c)   Committee.  The Compensation Committee of the Board of Directors of TCF
Financial Corporation (“TCF Financial”), or a special sub-committee thereof,
which shall consist only of individuals who qualify as independent directors
under Rule 303A of the listing standards of the NYSE as applicable to
compensation committee members, as non-employee directors under Rule 16b-3 of
the Securities and Exchange Commission and as outside directors for purposes of
IRC section 162(m) (“million dollar cap”).

 

(d)   Covered Compensation.   “Covered Compensation” is any “Basic Compensation”
as defined in the ESPP Plan including such Compensation in excess of the limit
on Basic Compensation under IRC § 401(a)(17) earned by an Eligible Employee in
any Plan Year, and also including any amounts which would have been Basic
Compensation (disregarding any limit on Basic Compensation under IRC
§ 401(a)(17) in such Plan Year) except that such Employee authorized the
Employer before the beginning of the Plan Year in which such Compensation was
earned (or in the case of an Annual Bonus, as defined under IRC § 409A and the
regulations thereunder, six months prior to the end of the performance period)
to defer such amounts which would otherwise be deferred under the ESPP Plan to
this Plan.

 

(e)   Eligible Employee.    An “Eligible Employee” is an employee of the
Employer who is designated as eligible to participate in this Plan in accordance
with the provisions of Article III(a).

 

(f)    Employer.  “Employer” is TCF Financial and those of its subsidiaries that
constitute a single service recipient within the meaning of Proposed Treasury
Regulation § 409A-1(g).

 

(g)   ESPP Plan.  The “ESPP Plan” is the TCF Employees’ Stock Purchase Plan as
amended from time to time.

 

2

--------------------------------------------------------------------------------


 

(h)   IRC.  The “IRC” is the Internal Revenue Code of 1986, as amended.

 

(i)    Participant.  A “Participant” is an Eligible Employee who has elected to
participate in this Plan in accordance with the provisions of Article IV(a).

 

(j)    Plan Administrator.  The “Plan Administrator” of this Plan is the
Committee.

 

(k)   Plan Year.    The “Plan Year” is the calendar year.

 

(l)    Salary.  “Salary” is the Eligible Employee’s Covered Compensation,
excluding Annual Bonus.

 

(m)  SERP Employee Contributions.  “SERP Employee Contributions” is any portion
of an Eligible Employee’s Covered Compensation which such Employee has elected
to have treated as SERP Employee Contributions under Article IV of this Plan.

 

(n)   TCF Financial.  “TCF Financial” or “Company” is TCF Financial Corporation,
a Delaware Corporation.

 

(o)   TCF Financial Stock.  “TCF Financial Stock” is common stock of TCF
Financial, par value $.01 per share.

 

III.           Eligibility

 

(a)           General Eligibility.  Employees of TCF Financial, or any of its
direct or indirect subsidiaries, are eligible to participate in this Plan as
determined by the Committee, in its discretion subject to the following:

 

(i)            No employee shall be eligible to participate in this Plan unless
the Committee determines that such employee will be for that Plan Year a member
of “a select group of management or highly compensated employees” within the
meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

(ii)           The Committee shall select such employees for eligibility in this
Plan on a Plan Year by Plan Year basis by promulgating a written statement
describing or listing such Eligible Employees.  Selection for one Plan Year does
not entitle the employee to be selected the next Plan Year.  An employee who has
been selected by the Committee shall, however, be presumed to be selected for
the subsequent Plan Year unless and until the Committee evidences a contrary
intention.

 

Notwithstanding the foregoing, no employee shall be eligible for benefits under
this Plan with respect to a particular Plan Year if the employee is not also an
Active Participant in the ESPP Plan for that year.  Individuals who become
employees of an Employer as a result of a merger or acquisition shall not be

 

3

--------------------------------------------------------------------------------


 

eligible to participate under this Plan unless and until the Committee has
identified them as Eligible Employees pursuant to this section (a).

 

(b)           Specific Exclusions.  Notwithstanding anything apparently to the
contrary in the Plan document or in any written communication, summary,
resolution or document or oral communication, no individual shall be an Eligible
Employee in this Plan, develop benefits under this Plan or be entitled to
receive benefits under this Plan (either for himself or herself or his or her
survivors) unless such individual is a member of “a select group of management
or highly compensated employees” within the meaning of §§ 201(2), 301(a)(3) and
401(a)(1) of ERISA. If a court of competent jurisdiction, any representative of
the U.S. Department of Labor or any other governmental, regulatory or similar
body makes any direct or indirect, formal or informal, determination that an
individual is not in “a select group of management or highly compensated
employees” within the meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA,
such individual shall not be (and shall not have ever been) an Eligible Employee
in this Plan at any time.  If any person not so defined has been erroneously
treated as an Eligible Employee in this Plan, upon discovery of such error such
person’s erroneous participation shall immediately terminate ab initio and the
individual’s vested account balance shall be distributed immediately and treated
as a termination of the person’s arrangement in accordance with Proposed
Treasury Regulation § 1.409A-3(h)(2)(viii)(C).

 

IV.           Supplemental Benefits Related to the ESPP Plan.

 

(a)           SERP Employee Contributions.

 

An Eligible Employee who elects to participate in this Plan for the Plan Year
will defer compensation under this Plan in an amount that equals the amount that
exceeds limitations on such Employee’s contributions to the ESPP Plan imposed by
IRC §§ 401(a)(17), 401(k)(3), 401(m)(2), 402(g) and 415 (the “IRC Limitations”)
provided that:

 

(i)            Prior to the beginning of each Plan Year, an Eligible Employee
who elects to participate in this Plan for the Plan Year authorizes the Employer
to reduce the Participant’s compensation by the amount by which such Employee’s
Salary and/or Commission deferral contribution elected under the ESPP Plan is
limited by the IRC Limitations, and credit such amount to the Participant’s
account under this Plan as the Employee’s SERP Employee Contributions for the
Plan Year.

 

(ii)           Prior to June 30 of each Plan Year, an Eligible Employee who
elects to participate in this Plan for the Plan Year authorizes the Employer to
reduce the Participant’s Annual Bonus by the amount by which such Employee’s
Annual Bonus contribution elected under the ESPP Plan is

 

4

--------------------------------------------------------------------------------


 

limited by the IRC Limitations, and credit such amount to the Participant’s
account under this Plan as the Employee’s SERP Employee Contributions for the
Plan Year.

 

For each Plan Year an Eligible Employee elects to participate in this Plan and
as a condition to receiving benefits from this Plan for that year, the Employee
(i) shall make pre-tax contributions to the ESPP Plan equal to the maximum
amount permitted under the ESPP Plan and (ii) shall not make changes to pre-tax
contributions to the ESPP Plan at any time during such Plan Year.

 

Any election by an Eligible Employee of SERP Employee Contributions pursuant to
this section (a) shall be in writing, shall be made prior to the beginning of
the Plan Year in which the services are performed (or with respect to the Annual
Bonus, the date the election is required under paragraph (ii), above), shall be
irrevocable when received by the Employer, and shall be applicable to all
Covered Compensation earned during such Plan Year.  Employees who first become
Eligible Employees after the beginning of the Plan Year must elect to
participate in this Plan within thirty (30) days after becoming Eligible
Employees provided such election only applies to salary and/or Commissions
earned after the election is received by the Employer.  For purposes of the
Annual Bonus, such election only applies to total bonus compensation for the
performance period for such Bonus, multiplied by the ratio of the number of days
remaining in the performance period after the election is made over the total
number of days in the performance period.

 

Plan Year 2006.  For the Plan Year 2006, the following special rules shall
apply:

 

For Eligible Employees electing to participate before the beginning of the Plan
Year, their Salary and/or commission deferral contribution elected under the
ESPP Plan shall be deemed to be 6% times their Covered Compensation in the form
of salary or commissions earned during that Plan Year, the IRC Limitation under
IRC § 401(k)(3) shall be deemed to be 1% of Basic Compensation (as defined in
the ESPP Plan), and the IRC Limitation under IRC § 401(m)(2) shall be deemed to
be the Employer Matching Contributions due with respect to such 1% of Basic
Compensation.

 

For Eligible Employees electing to participate after the beginning of the Plan
Year, their Salary and/or commission deferral contribution elected under the
ESPP shall be between 1% and 50%, as designated by the Employee times their
Covered Compensation in the form of Salary or commissions earned during that
Plan Year, the IRC limitation under IRC § 401(k)(3) shall be deemed to be 1% of
Basic Compensation (as defined in the ESPP Plan), and the IRC Limitation under
IRC § 401(m)(2) shall be deemed to be the Employer Matching Contributions due
with respect to such 1% of Basic Compensation.

 

5

--------------------------------------------------------------------------------


 

For Eligible Employees electing to participate in the Plan for the Plan Year,
their bonus deferral contribution to the ESPP Plan shall be between 1% and 50%,
as designated by the Employee times their Covered Compensation in the form of
bonus earned during the Plan Year, the IRC limitation under IRC
§ 401(k)(3) shall be deemed to be 1% of Basic Compensation (as defined in the
ESPP Plan), and the IRC Limitation under IRC § 401(m)(2) shall be deemed to be
the Employer Matching Contributions due with respect to such 1% of Basic
Compensation.

 

For purposes of this Article, “Annual Bonus” is an annual cash bonus that meets
the requirements of performance-based compensation under IRC § 409A and the
regulations thereunder, if any, which is earned during one calendar year and
payable after the end of that year to an Eligible Employee under the Company’s
annual bonus program(s).

 

For purposes of this Article, “Commissions” are amounts payable to Eligible
Employees and credited to them as “commissions” by their Employer in connection
with products or services they have sold. Commissions include any draw paid as
an advance against Commissions.

 

(b)           Employer Matching Contributions.  At the same time as an amount of
SERP Employee Contributions is deferred under paragraph (a), the Employer shall
also credit to the Participant’s account under this Plan the amount of Employer
Matching Contribution that would be due under the ESPP Plan with respect to such
SERP Employee Contributions if they had been contributed as pre-tax elective
deferrals under the ESPP Plan.  No Participant in the Plan shall be credited
with Employer Matching Contributions with respect to pre-tax deferrals (to this
Plan and the ESPP Plan, combined) that exceed 6% of the Participant’s Covered
Compensation for each payroll period.

 

For purposes of determining the amount of Employer Matching Contributions, no
more than $250,000 of an Eligible Employee’s Commissions payable during the Plan
Year shall be included in Covered Compensation.

 

(c)           Establishing Accounts; Investment of Accounts; Valuation of
Accounts.  On the date that a Contribution under paragraph (a) or (b) would be
paid to the ESPP Plan if it were a contribution to that Plan (the “contribution
date”), the amount of such Contribution shall be credited to an account on the
books of the Employer and shall be deemed as of such date to be invested as
directed by the Participant.  SERP Employee contributions shall be deemed to be
invested in such investment fund options available under the ESPP Plan or in TCF
Financial Stock, as elected by the Participant.  Employer Matching Contributions
will be deemed invested in TCF Financial Stock.

 

Effective as of April 1, 2006 (the “Effective Date”), each Participant’s account
in the Plan shall be divided into two sub-accounts:  a “TCF Stock Account” and a

 

6

--------------------------------------------------------------------------------


 

“Diversified Account.”  All shares of common stock of TCF Financial that are
deemed to be held in a Participant’s account on the Effective Date shall be
allocated as of that date to the participant’s TCF Stock Account.  Any new
amounts credited to a Participant’s account on or after the Effective Date shall
be allocated to either the Participant’s TCF Stock Account or Diversified
Account.  The Sub-Accounts shall operate as follows:

 

(i)            The TCF Stock Account shall be deemed to be invested solely in
shares of TCF Financial Stock (and in cash or cash equivalent money market funds
for fractional shares or for funds held temporarily prior to investment).  The
Diversified Account shall not at any time be deemed to be invested in any shares
of TCF Stock.  No transfer of assets will be permitted from the TCF Stock
Account to the Diversified Account or from the Diversified Account to the TCF
Stock Account.

 

(ii)           A Participant’s TCF Stock Account will be deemed to be invested
in all shares of TCF Financial Stock allocated to it on or after the Effective
Date and such shares shall not be subject to any deemed sale, transfer,
assignment, pledge or other hypothecation in any manner.  Any distributions from
the Plan to the participant with respect to the TCF Stock Account will be made
in the form of an in-kind distribution of the number of shares of TCF Financial
Stock deemed to be held for such Participant’s TCF Stock Account pursuant to the
terms of the Plan.

 

(iii)          The Diversified Account shall not at any time be deemed to
purchase or invest in any shares of TCF Financial Stock, but shall be deemed to
invest in such investment funds available under the ESPP Plan as the participant
directs.

 

(iv)          The portion of the Participant’s account that is deemed to be
invested in TCF Financial Stock shall be increased to reflect the number of
shares of TCF Financial Stock deemed to be purchased as of each future
contribution date (including any fractional shares), and shall be further
adjusted to reflect any stock splits or other similar events involving a change
in the number or form of outstanding shares of TCF Financial Stock.  If any
dividends are paid with respect to TCF Financial Stock, then in lieu of any
adjustments to the Participants’ accounts under the Plan, an amount shall be
paid in cash (or in stock, if the dividend is in stock, provided that stock
splits in the nature of a stock dividend shall not be distributed) directly to
the Employee whose account would otherwise be deemed to be due the deemed
dividend and the Employee’s account shall not be credited with the deemed
dividend.  Adjustments shall be determined in each case by the Committee and the
Committee’s determination shall be final.  The balance of shares of TCF
Financial Stock shall in no event be decreased.

 

7

--------------------------------------------------------------------------------


 

(v)           In the event of a Change in Control and the Company is not the
surviving corporation, a Participant will be given the opportunity to elect out
of TCF Stock and into one or more investment fund options then provided under
the ESPP Plan.

 

(d)           Distributions from Accounts.

 

General Distribution Rules.  A Participant shall receive payment of his or her
entire vested account in a single lump sum distribution (less applicable
withholding) on the first to occur of the following in accordance with Appendix
B:

 

(i) Termination of Employment.  Payment shall be made six months after the
Employee’s termination of employment (including termination of employment as a
result of death while actively employed) with the Employer.  For purposes of the
foregoing sentence, a termination of employment shall be deemed to occur upon
separation of service as defined in IRC § 409A and the regulations thereunder.

 

(ii)  Disability (Disabled).  In the event of Disability, payment shall be made
30 days after such Disability occurs.  For purposes of this section, a
Participant is considered Disabled if he or she is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving benefits for a period of not less than 3 months under the
long-term disability plan of a Company.

 

(iii)    Date Certain.  Payment shall be made on a date specified by the
Employee on or before the later of April 1, 2006 or the date 30 days after the
Employee first becomes eligible for this Plan (and any other account balance
plan subject to § 409A of the Code that is maintained by an Employer).  This
provision shall not apply to any amounts attributable to SERP Employee
Contributions or Employer Matching Contribution credited after such date.

 

(iv)  Change in Control.  If designated by a one time irrevocable election by
the Employee made on or before the later of April 1, 2006 or the date 30 days
after the Employee first becomes eligible for this Plan (and any other account
balance plan subject to § 409A of the Code that is maintained by an Employer),
in the event of a Change in Control the lump sum payment shall occur on or about
30 days after the date one year after the Change in Control.

 

Unforeseeable Emergency.  In the event of an unforeseeable emergency, as defined
in IRC § 409A and the regulations thereunder, payment shall be made as soon as
administratively feasible following the Participant’s request and the

 

8

--------------------------------------------------------------------------------


 

Committee’s determination that an unforeseeable emergency has occurred.  Payment
shall be limited to the amount reasonably necessary to satisfy the emergency. 
However, the amount of the payment may include any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably expected to result
from the payment.

 

(e)           Cancellation of Deferrals Following an Unforeseeable Emergency or
Hardship Distribution.

 

A Participant’s deferral election shall be cancelled with respect to Covered
Compensation earned after receipt of a hardship distribution under Sec.
10.5(c) of the ESPP Plan or an unforeseeable emergency distribution under
Article IV(d)(v) of this Plan.  Participants may restart contributions to this
Plan pursuant to Article IV(a) for amounts earned at least six months after
receipt of the hardship distribution or unforeseeable emergency.

 

V.  Vesting.

 

A Participant shall be entitled to a benefit from the Employer Matching
Contributions equal to his or her account balance attributable to such
Contributions multiplied by the vesting percentage determined under either 9.1,
9.2 or 9.3 of the ESPP Plan that is applicable to the Participant under the ESPP
Plan.  In the event the Participant forfeits a portion of the account, and is
subsequently reemployed, the forfeited portion shall be reinstated as provided
under the ESPP Plan.  Notwithstanding the foregoing, Eligible Employees with an
account balance in the Plan on March 31, 2006 shall be subject to the vesting
provisions of the Plan in effect on that date.

 

VI. Committee.

 

The Committee shall have full power to construe, interpret and administer this
Plan, including to make any determination required under this Plan and to make
such rules and regulations as it deems advisable for the operation of this
Plan.  The Committee shall have sole and absolute discretion in the performance
of their powers and duties under this Plan. A majority of the Committee shall
constitute a quorum. Actions of the Committee shall be by a majority of persons
constituting a quorum and eligible to vote on an issue.  Meetings may be held in
person or by telephone.  Action by the Committee may be taken in writing without
a meeting provided such action is executed by all members of the Committee.  To
the extent it is feasible to do so, determinations, rules and regulations of the
Committee under this Plan shall be consistent with similar determinations,
rules and regulations of the ESPP Plan. All determinations of the Committee
shall be final, conclusive and binding unless found by a court of competent
jurisdiction to have been arbitrary and capricious. The Committee shall have
authority to designate officers of TCF Financial and to delegate authority to
such officers to receive documents which are required to be filed with the
Committee, to execute and provide directions to the Trustee and other
administrators, and to do such other actions as the Committee may specify on its
behalf, and any such actions undertaken by such officers shall be deemed to have
the same authority and effect as if done by the Committee itself.

 

9

--------------------------------------------------------------------------------


 

VII.         Benefits Unfunded.

 

The rights of beneficiaries, survivors and participants to benefits from this
Plan are solely as unsecured creditors of the Employer.  Benefits payable under
this Plan shall be payable from the general assets of the Employer and there
shall be no trust fund or other assets secured for the payment of such
benefits.  In its discretion, the Employer may purchase or set aside assets,
including annuity policies or through use of a grantor trust, to provide for the
payment of benefits hereunder but such assets shall in all cases remain assets
of the Employer and subject to the claims of the Employer’s creditors. This Plan
constitutes a mere promise by the Employers to make benefit payments in the
future, and it is intended to be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

VIII.        Beneficiaries and Survivors.

 

A Participant’s beneficiary or survivor under Article IV of this Plan shall be
the same as the person(s) designated as such pursuant to or under the provisions
of the ESPP Plan, unless the employee has designated in writing and filed with
the Committee a different beneficiary for this Plan.

 

IX.           Amendments, Claims Procedure

 

(a)           In General.  The Committee may amend the Plan prospectively,
retroactively or both, at any time and for any reason deemed sufficient by it
without notice to any person affected by this Plan and may likewise terminate
this Plan as provided in Article X with regard to persons expecting to receive
benefits in the future.  The benefit, if any, payable to or with respect to a
Participant as of the effective date of such amendment or the effective date of
such termination shall not be, without the knowing and voluntary written consent
of the Participant, diminished or delayed by such amendment or termination.

 

(b)           After a Change-in-Control.  Notwithstanding the provisions of
Article IX(a), after the occurrence of a Change-in-Control, the Committee’s
authority to amend the Plan or terminate the Plan as provided in
section (a) shall be subject to the following limitations.

 

(i)            Existing Participants.  During the two year period following the
date a Change-in-Control occurs, the Committee may only amend the Plan or
terminate this Plan as applied to Participants who are Participants immediately
preceding the date of the Change-in-Control if:

 

(1)           all benefits payable to or with respect to persons who were
Participants as of the Change-in-Control (including benefits earned before and
benefits earned after the Change-in-Control) have been paid in full prior to the
adoption of the amendment or termination, or

 

10

--------------------------------------------------------------------------------


 

(2)           eighty (80) percent of all the Participants determined as of the
date of the Change-in-Control give knowing and voluntary written consent to such
amendment or termination.

 

(ii)           New Participants.  After the occurrence of a Change-in-Control,
as applied to Participants who are not Participants immediately preceding the
date of the Change-in-Control, the Committee may amend or terminate the Plan
prospectively, retroactively or both, at any time and for any reason deemed
sufficiently by it without notice to any person affected by this Plan and may
likewise terminate this Plan, subject to the same restrictions as IX(a).

 

Claims Procedures.  If a Participant, or beneficiary or survivor thereof, wishes
to make a claim for benefits or disagrees with a determination of the Committee,
such person may file a claim and make such appeals as are permitted under the
ESPP Plan.   The claims shall then be processed as provided for claims under the
ESPP Plan, except that all determinations which would be made by the “Company”
under such Plans shall be made by the Committee instead.

 

X.            Plan Termination.

 

The Committee in its discretion may terminate the Plan and may accelerate
distribution of Participant account balances to such time as the Committee shall
determine notwithstanding the provisions of Article IV(d) in accordance with one
of the following:

 

(i)            The Plan may be terminated within 12 months of a corporate
dissolution taxed under IRC § 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. 503(b)(1)A), provided that the amounts deferred under the
Plan are included in the Participant’s gross income in the latest of—

 

(1)           The calendar year in which the plan termination occurs;

(2)           The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

(3)           The first calendar year in which the payment is administratively
practicable.

 

(ii)           The Plan may be terminated within the 30 days preceding or the
12  months following a Change in Control event.  However, any such termination
within the 12 months after such a Change in Control shall require the consent of
80% of the participants as required in Article IX.  For purposes of this
paragraph this Plan will be treated as terminated only if all substantially
similar arrangements sponsored by the Company are terminated, so that the
Participant in the Plan and all participants under substantially similar
arrangements are required to receive all amounts of compensation

 

11

--------------------------------------------------------------------------------


 

deferred under the terminated arrangements within 12 months of the date of
termination of the arrangements.

 

(iii)          The Plan may be terminated provided that all account balance
nonqualified plans (as defined in Treasury Regulation
§ 31.3121(v)(2)-1(c)(1)(ii)(A) other than a separation of pay arrangement)
sponsored by the Company are terminated with respect to all Participants; no
payments other than those otherwise payable under the terms of the Plan if the
termination had not occurred are made within 12 months of the termination of the
Plan, all payments are made within 24 months of the termination of the Plan, and
the Company does not adopt a new account balance nonqualified plan (as defined
in Treasury Regulation § 31.3121(v)(2)-1(c)(1)(ii)(A) other than a separation of
pay arrangement) at any time for a period of five years following the date of
termination of the Plan.

 

(iv)          Such other events and conditions as the Commissioner may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin.

 

XI.           Miscellaneous.

 

(a)           Notices under this Plan to the Employer, TCF Financial or the
Committee shall be sent by Certified Mail, Return Receipt Requested to:
Compensation Committee, TCF Financial Corporation, c/o General Counsel for
Corporate Affairs, TCF Financial Corporation, 200 Lake Street East, Wayzata,
MN   55391.  Notices under this Plan to Eligible Employees or their
beneficiaries or survivors shall be sent by Certified Mail to the last known
address for such person(s) on the books and records of the Employer, by
Certified Mail.

 

(b)           Nothing in this Plan shall change a Participant’s status to
anything other than an employee “at will” or otherwise enlarge or modify such
Employee’s employment rights or benefits other than as provided herein.

 

(c)           Nothing in this Plan shall abridge a Participant’s rights, or such
Employee’s beneficiary’s or survivor’s rights, of participation in the ESPP Plan
except to the extent the Eligible Employee agrees to such restrictions.

 

(d)           Expenses of administering the Plan shall be borne by the Employers
in proportion to their share of Participants in this Plan, provided that an
Employees’ Accounts may reflect deemed transaction costs of acquiring or selling
TCF Financial Stock.

 

(e)           A Participant’s benefits under this Plan may not be assigned,
transferred, pledged or otherwise hypothecated by said Employee or the
beneficiary or survivor thereof.

 

XII.         Number of Shares under the Plan/Adjustments for Certain Changes in
Capitalization

 

12

--------------------------------------------------------------------------------


 

As of December 31, 2005, 13,392 shares of TCF Financial Stock were credited to
Participant accounts.  On and after January 1, 2006, no more than an additional
1,000,000 shares of TCF Financial Stock may be credited to Participant accounts,
except that any share credits to a Participant which are forfeited pursuant to
Article (V) may again be credited under the Plan.

 

If the Company shall at any time increase or decrease the number of its
outstanding shares of Company common stock or change in any way the rights and
privileges of such shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in Company common stock, or through
a stock split, subdivision, consolidation, combination, reclassification, or
re-capitalization involving the Company common stock, then the numbers, rights
and privileges of the shares of Company common stock that are and may be
credited under the Plan shall be increased, decreased, or changed in like manner
as if such shares had been issued and outstanding, fully paid, and
non-assessable at the time of such occurrence.

 

13

--------------------------------------------------------------------------------


 

APPENDIX A RE: IRS NOTICE 2000-56

 

Notwithstanding anything to the contrary in the Plan or any trust agreement for
any related grantor trust established by the Employer (the “Trust”), TCF
Financial stock or other assets contributed to the Trust by TCF Financial or any
other Employer for the benefit of employees or service providers of TCF
Financial or such Employer are subject to the claims of creditors (in the event
of insolvency) of both TCF Financial and such Employer.  In addition, such stock
and assets are subject to the claims of creditors (in the event of insolvency)
of any Employer from which benefits are due to a participant or beneficiary
under the terms of the Plan. Nothing in this Appendix, however, shall relieve
any Employer of its obligation to pay any benefits due from the Employer to a
participant or beneficiary under the terms of the Plan.

 

Notwithstanding anything to the contrary in the Plan or Trust, any TCF Financial
stock or other assets not transferred to an Employer’s employees or their
beneficiaries will revert to TCF Financial upon termination of the Trust.

 

14

--------------------------------------------------------------------------------


 

APPENDIX B

DISTRIBUTION PROCEDURES

 

Timing of Distribution (Lump Sum).

 

•      Lump Sum – payable as soon as practicable no less than six months after
the employee’s termination of employment.

 

Form of Distribution — Stock or Cash

 

All distributions from a TCF Stock Account are in the form of TCF Financial
Stock plus cash for any fractional share, less tax withholding.  Distributions
from a Diversified Account shall be in the form of cash.

 

Tax Withholding

 

The minimum required income tax withholding will be automatically deducted from
each distribution unless the employee elects otherwise no less than 30 days
prior to distribution.  The withholding will be deducted first from the
Diversified Plan Account balances, then from the TCF Financial Stock Account
balances.  Alternatively, participants may pay the withholding by check in lieu
of a deduction from the distribution if they so elect at least 30 days prior to
distribution if they elect at least 30 days prior to distribution.

 

Distributions will be sent by U.S. Mail to your home address on file with the
TCF Legal Department unless you have provided other delivery instructions in
writing.  If you have a stock brokerage account, distributions can be sent to it
electronically.

 

These procedures are subject to interpretation and application by the Committee,
whose interpretation is final.

 

15

--------------------------------------------------------------------------------